                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

YA-FENG WANG,                                         )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:19-cv-03768-TWP-TAB
                                                      )
DEPARTMENT OF THE NAVY, and                           )
DANIELLE WILKERSON,                                   )
                                                      )
                              Defendants.             )

                                       SCREENING ORDER

       This matter is before the Court pursuant to 28 U.S.C. § 1915(e)(2)(B) on Plaintiff Ya-Feng

Wang’s (“Plaintiff”) Complaint for Employment Discrimination. The Court previously granted

Plaintiff’s Motion to Proceed In Forma Pauperis pursuant to 28 U.S.C. § 1915 (Filing No. 5).

       Because Plaintiff is allowed to proceed in forma pauperis, this action is also subject to

screening pursuant to 28 U.S.C. § 1915(e)(2)(B). District courts have an obligation under 28

U.S.C. § 1915(e)(2)(B) to screen complaints before service on the defendant and must dismiss the

complaint if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. Plaintiff’s Complaint seeks damages and

injunctive relief for claims of employment discrimination pursuant to Title VII of the Civil Rights

Act of 1964 and the Americans with Disabilities Act of 1990 against the Department of the Navy

and Danielle Wilkerson as an “agency representative” of the Navy. At this time, the Court has not

determined that the action must be dismissed pursuant to § 1915(e) and therefore shall proceed.

This ruling is without prejudice to the filing of a proper Rule 12 motion.

       The Clerk is designated pursuant to Federal Rule of Civil Procedure 4(c) to issue process

to Defendants Danielle Wilkerson and the Department of the Navy. The Marshal for this District
or his Deputy shall serve the summons, together with a copy of the Complaint (Filing No. 1) and

a copy of this Entry, on the Defendants and on the officials designated pursuant to Fed. R. Civ. P.

4(i)(2), at the expense of the United States.

        Furthermore, a “Submission of Proof of Service” was incorrectly docketed in this matter

at Filing No. 6. The filing should have been docketed in case number 1:19-cv-3678, not this case

number, 1:19-cv-3768. Therefore, Filing No. 6 is stricken from the record in this matter, and the

Clerk is directed to correctly docket the “Submission of Proof of Service” in case number 1:19-

cv-3678.

        Additionally, the administrative law judge who oversaw this matter at the administrative

level, Johanna Philhower Maple, was improperly included as a defendant on the Court’s CM/ECF

docket. Therefore, the Clerk is directed to terminate Johanna Philhower Maple as a defendant in

this matter.

        SO ORDERED.


       Date:     10/7/2019


 Distribution:

 Ya-Feng Wang                                       United States Department of the Navy
 301 N. Pete Ellis Dr., #211                        1200 Navy Pentagon
 Bloomington, IN 47408                              Washington, DC 20350-1200

 Danielle Wilkerson                                 United States Department of the Navy
 Department of the Navy                             c/o Office of the United States Attorney
 300 Highway 361, Bldg. 2                           10 West Market Street, Suite 2100
 Crane, IN 47522                                    Indianapolis, IN 46204-3048

                                                    United States Department of the Navy
                                                    c/o United States Attorney General
                                                    Department of Justice
                                                    10th and Constitution Avenue, NW
                                                    Washington, DC 20530



                                                2
